SUPREME COURT OF THE STATE OF NEW YORK
             Appellate Division, Fourth Judicial Department

950
CAF 12-02037
PRESENT: SMITH, J.P., PERADOTTO, CARNI, AND LINDLEY, JJ.


IN THE MATTER OF ISAAC J.,
RESPONDENT-APPELLANT.
--------------------------                        MEMORANDUM AND ORDER
MONROE COUNTY ATTORNEY,
PETITIONER-RESPONDENT.


JASON J. BOWMAN, ONTARIO, FOR RESPONDENT-APPELLANT.

MERIDETH H. SMITH, COUNTY ATTORNEY, ROCHESTER (TIMOTHY M. LEXVOLD OF
COUNSEL), FOR PETITIONER-RESPONDENT.


     Appeal from an order of the Family Court, Monroe County (Gail A.
Donofrio, J.), entered January 3, 2012 in a proceeding pursuant to
Family Court Act article 3. The order adjudicated respondent to be a
juvenile delinquent.

     It is hereby ORDERED that the order so appealed from is
unanimously affirmed without costs.

     Memorandum: Respondent appeals from an order of disposition
adjudicating him a juvenile delinquent based on the finding that he
had committed acts that, if committed by an adult, would constitute
the crime of assault in the third degree (Penal Law § 120.00 [1]). We
reject respondent’s contention that the evidence is legally
insufficient to establish that he intended to cause physical injury to
the victim or that the victim sustained such injury (see Matter of
Santoshia L., 202 AD2d 1027, 1027; see also People v Stearns, 72 AD3d
1214, 1217, lv denied 15 NY3d 778). Although we conclude that a
different result would not have been unreasonable inasmuch as
respondent testified to a version of the incident different from that
presented by petitioner, we perceive no basis to disturb Family
Court’s resolution of witness credibility (see Matter of Eric A., 66
AD3d 603, 603; Matter of Brooke II, 45 AD3d 1234, 1234-1235). We
further conclude that the court did not fail “to give the evidence the
weight it should be accorded” (People v Bleakley, 69 NY2d 490, 495;
see Matter of Travis D., 1 AD3d 968, 969).




Entered:    September 27, 2013                  Frances E. Cafarell
                                                Clerk of the Court